41 F.3d 1518NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
In re Remo D. BELLI.
No. 94-1492.
United States Court of Appeals, Federal Circuit.
Nov. 2, 1994.
PTO

1
MOTION GRANTED.

ON MOTION
ORDER

2
Upon consideration of the unopposed motion of the Appellee for remand, filed pursuant to Federal Circuit Rule 27(e),

IT IS ORDERED THAT

3
(1) The Appellee's motion is granted and the appeal is remanded to the Board of Patent Appeals and Interferences.


4
(2) Each side is to bear its own costs.